—Appeal from a judgment (denominated order) of Niagara County Court (Sperrazza, J.), entered May 11, 2001, which denied the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
*865Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus on the ground that he allegedly was prejudiced by the absence of counsel at arraignment on a felony complaint. Petitioner was subsequently indicted, tried, and found guilty on all counts submitted to the jury. County Court properly denied the petition. Even assuming, arguendo, that petitioner was not afforded counsel at arraignment, we conclude that he nevertheless would not be entitled to immediate release, and thus habeas corpus relief is not available (see People ex rel. Beam v Hodges, 286 AD2d 936 [2001]). In any event, we note that the record on appeal is insufficient to enable this Court to determine whether petitioner was not in fact afforded counsel at arraignment. Petitioner therefore has failed to present “a sufficient record to allow appellate review of this issue” (People v Barney, 99 NY2d 367, 374 [2003], citing People v Kinchen, 60 NY2d 772, 773-774 [1983]). Present — Pine, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.